DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Parent Application 1750414-3, filed in Sweden on 04 April 2017 has been received.

Claim Objections
In claims 1 and 14, the language “… the spiral comprising an interior spiral section facing [[inwards]] inside the spiral …” should be changed for clarity. 
In claim 8, the language “… for retention thereof within the urethra when the urethral stent in the use position is indwelling.” should be revised for clarity.
In claim 10, the language “… wherein the distal inlet end portion, the intermediate portion and the proximal outlet end portion of the indwelling urethral device [[is]] form an integral unit.” should be revised to specify that the various portions are joined integrally.
In claim 11, the language “… when the device in the use position is indwelling.” is awkward and should be revised for clarity. 



Claim Warning
Claim 14 appears to be a duplicate of claim 1.
Applicant is advised that should claim 1 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). 

Claim Interpretation – 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
In claim 4, the limitation “… and the drainage port is provided with means for connecting the drainage port to a urine collection bag …” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means for” coupled with functional language “connecting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 4 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. The specification and drawings describe a conical connector at a proximal end of the catheter (¶ [0094], FIGS. 8 and 9 … The drainage port 8 may be provided with means for connecting the drainage port 8 to a urine collection bag or to a sampling device).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Erbey ‘226, II; John R. et al. (US 20180264226 A1, filed earlier as WO 2017015345 A2) in view of Erbey ‘129, II; John R. et al. (US 20170021129). 
Regarding claims 1 and 14, Erbey ‘226 discloses an indwelling urethral device for use in drainage of urine from a bladder when the urethral device in a use position is indwelling in a patient (¶ [0002], devices and methods for treating impaired renal function; ¶ [0016] a specialized (non-Foley) catheter for deployment within the bladder; ¶ [0122] FIG. 5 … urine collection catheter device 10); 
the urethral device comprising an elongated tubular member extending along a longitudinal axis (L) (¶ [0110], The devices 10 generally comprise an elongated conduit or tubular body, referred to herein as a tube 12); 
from a distal inlet end portion, via an intermediate portion (¶ [0122] FIG. 5, an indwelling portion 6); 
to a proximal outlet end portion (¶ [0151] FIG. 13, the proximal end of the catheter body or tube 12 can comprise a port 54 configured to connect either to flexible tubing of a fluid collection system); 
the tubular member defining a lumen extending along the longitudinal axis between the distal inlet end portion and the proximal outlet end portion (¶ [0110], tube 12 … the interior of which defines one or more drainage channel(s) or lumen(s) 14 or multiple lumens); 
the distal end portion of the elongated tubular member comprising a plurality of urine inlet openings (¶ [0123] The retention portion 6 of the tube 12 can further comprise a plurality of perforations 230 disposed on a radially inwardly facing side 240 of a sidewall of the retention portion 6); 
the proximal end portion of the elongated tubular member having a drainage outlet (¶ [0151] FIG. 13, the proximal end of the catheter body or tube 12 can comprise a port 54); 
the lumen of the elongated tubular member providing fluid communication between the plurality of urine inlet openings and the drainage outlet (¶ [0110], tube 12 … the interior of which defines one or more drainage channel(s) or lumen(s) 14 or multiple lumens); 
at least a part of the distal end portion having a preconfigured coiled state for anchored receipt within the bladder in the use position (¶ [0122], In other examples, coils can be imparted to the distal end portion of the tube 12, thereby forming the coiled retention portion 6); 
the preconfigured coiled state of the distal end portion forming a spiral emanating from a point (P) on the longitudinal axis (L) of the elongated tubular member and the spiral extending in at least a first (x) and a second direction (y), the second direction being orthogonal to the first direction and each of the first and second direction (x, y) being axially transverse to the longitudinal axis (L) of the elongated tubular member (¶ [0123], Placing perforations 230 on the radially inwardly facing side 240 of the coiled retention portion 6 is intended to prevent the bladder from occluding the perforations 230 when negative pressure is applied through the catheter device 10); 
the spiral comprising an interior spiral section facing inwards the spiral and an exterior spiral section facing outwards away from the spiral, characterized in that the plurality of urine inlet openings are provided on the interior spiral section and urine inlet openings are absent on the exterior spiral section (¶ [0124], the drainage lumens 218 can comprise perforations (not shown in FIG. 6), similar to perforations 230 in FIG. 5, for drawing fluid from the bladder into an interior of the drainage lumens 218. In some examples, the perforations can be positioned on a radially inwardly facing side 240 of the coiled portions of the drainage lumens).  
Regarding the limitation of the preconfigured coiled state forming a spiral emanating from a point (P) and extending in first and second transverse directions (x, y), Erbey ‘226 shows that the coiled retention portion 6 has an expanded helical shape (Fig. 5). The spiral shape includes x- and y-components 
That extend transversely to the longitudinal axis (L) of the tube 12. 
Erbey ‘226 teaches the invention substantially as claimed by Applicant but is silent whether the distal end portion is preconfigured to be reversibly transformable from a linear state. Erbey ‘129 discloses methods and devices for treating impaired renal function (¶ [0003], [0018], [0216] FIG. 1, a urine collection assembly 100 including ureteral catheters 112, 114), comprising: 
an indwelling device for use in drainage of urine when the device in a use position is indwelling in a patient (¶ [0217], catheters 112, 114); 
the device comprising an elongated tubular member defining a lumen (¶ [0218] FIGS. 1, 2A, and 2B, an exemplary ureteral catheter 112 can comprise at least one elongated body or tube 122 … drainage lumen 124); 
a distal end portion of the elongated tubular member comprising a plurality of urine inlet openings (¶ [0223] The retention portion 130 can further comprise one or more perforated sections, such as drainage holes or ports 132); 
a proximal end portion of the elongated tubular member having a drainage outlet (Fig. 2A, catheter 112 has a connector at its proximal end); 
the lumen of the elongated tubular member providing fluid communication between the plurality of urine inlet openings and the drainage outlet (¶ [0218] drainage lumen 124); 
at least a part of the distal end portion being preconfigured to be reversibly transformable between a linear state for passage through the urethra when inserted there through and a preconfigured coiled state for anchored receipt within the bladder in the use position (¶ [0224] FIGS. 2A, 2B, and 3A-3E … a substantially straight guidewire can be inserted through the retention portion 130 to maintain the retention portion 130 in a substantially straight contracted position. When the guidewire is removed, the retention portion 130 can transition to its coiled configuration). 
Erbey ‘129 demonstrates how to deliver a drainage catheter into a patient’s urinary system with a minimally invasive technique. One would be motivated to modify Erbey ‘226 with the transformable linear state of Erbey ‘129 since Erbey ‘226 calls for another embodiment configured to transform (¶ [0116] In some examples, the legs 214 comprises flexible tines, which can be formed from a shape memory material; ¶ [0133], the flexible members 32 can be formed from a shape-memory alloy; ¶ [0137], the supports 32a can be tines formed from a flexible, shape-memory material); and also describes a tool for deploying the catheter (¶ [0146], the external portion 8 can comprise a deployment guide 44 for advancing or inserting the catheter 10 through the urethra 116 … and into the bladder). Therefore, it would have been obvious to modify Erbey ‘226 with the transformable linear state of Erbey ‘129 in order to deliver the device into a patient’s bladder with minimal trauma. 

Regarding claims 2-4, 9, 10 and 12, Erbey ‘226 discloses an indwelling urethral device wherein the spiral revolves around said point (P) on the longitudinal axis (L) of the elongated tubular member (Fig. 5, coiled retention portion 6 has an expanded helical shape which revolves around an axis of tube 12); 
wherein the urethral device is an urethral catheter (¶ [0111], the tube 12 comprises … a second or middle indwelling portion 7 configured to extend through the urethra 116); 
wherein the urethral catheter comprises a drainage port at the proximal outlet end portion and the drainage port is provided with means for connecting the drainage port to a urine collection bag or to a sampling device (¶ [0151] FIG. 13, the proximal end of the catheter body or tube 12 can comprise a port 54 configured to connect either to flexible tubing of a fluid collection system); 
wherein the indwelling urethral device is a single lumen urethral device (¶ [0110], tube 12 … the interior of which defines one or more drainage channel(s) or lumen(s) 14); 
wherein the distal inlet end portion, the intermediate portion and the proximal outlet end portion of the indwelling urethral device is an integral unit (¶ [0110], The tube 12 can be formed from any suitable flexible material including, for example, biocompatible polymers, polyvinyl chloride, polytetrafluoroethylene (PTFE) such as Teflon®, silicon coated latex, or silicon; Fig. 5 shows the tube 12 integrally attached to the coiled retention portion 6); 
wherein the elongated tubular member is formed at least partially from a shape memory material (¶ [0116] In some examples, the legs 214 comprises flexible tines, which can be formed from a shape memory material, such as a nickel titanium). 

Regarding claim 5, Erbey ‘226 discloses that the urethral device is a urethral stent (¶ [0111], the tube 12 comprises an indwelling portion 6 configured to be positioned in the bladder 100). Although Erbey ‘226 does not use the term “stent,” the catheter device 10 comprises a durable polymeric lumen configured to reside in the patient’s bladder and urethra and to support drainage through an artificial lumen. Therefore, the catheter device 10 constitutes a stent. 

Regarding claim 13, Erbey ‘226 lacks a guide wire. Erbey ‘129 discloses a guide wire adapted to be inserted coaxially into the lumen of the tubular member of the device during insertion of the device through the urethra (¶ [0217], a bladder catheter 116 can be inserted over and/or along the same guidewire as the ureteral catheters 112, 114; ¶ [0224], a substantially straight guidewire can be inserted through the retention portion 130 to maintain the retention portion 130 in a substantially straight contracted position; ¶ [0269], Once suitable visualization is obtained, as shown at box 612, a guidewire is advanced through the urethra, bladder, ureteral opening, ureter, and to a desired fluid collection position, such as the renal pelvis of the kidney). 
Erbey ‘129 deploys a catheter with a known minimally invasive technique (¶ [0224], When the guidewire is removed, the retention portion 130 can transition to its coiled configuration). One would be motivated to modify Erbey ‘226 with the guide wire of Erbey ‘129 to quickly deploy a catheter and minimize trauma. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Erbey ‘226 and Erbey ‘129, further in view of Nissenkorn; Israel (US 20100010478 A1), with incorporation of Nissenkorn ‘301; Israel (US 4973301 A).
Regarding claims 6 and 8, Erbey ‘226 and Erbey ‘129 lack a retention member. Nissenkorn discloses an intraurethral catheter (¶ [0001], [0005], [0014] FIG. 1, a self-retaining IUC device 10), comprising:
a urethral stent having a use position (¶ [0015] The device 10 is in the form of a hollow tube with a proximal portion 12 associated with its proximal end 12', a distal portion 14 associated with a distal end 14', and a central portion 2 extending therebetween; ¶ [0025] When the device 10 is used as shown in FIG. 2, the device 10, both its first and second distal crowns 4a and 4b press against the prostatic urethral inner wall 17 and prevent proximal displacement of the IUC); 
further comprising a retention member for retaining the urethral stent within the urethra, to be disposed externally of the bladder and in the urethra, when the urethral stent in the use position is indwelling, the retention member being provided at or in proximity to said proximal outlet end portion (¶ [0016], the distal portion 14 is formed with a first distal crown 4a, a second distal crown 4b and a distal inter-crown portion 11 extending between the first and second distal crowns 4a and 4b); and
a compressed preconfigured state forming a bump on the elongated tubular member for retention thereof within the urethra when the urethral stent in the use position is indwelling (¶ [0025] When the device 10 is used as shown in FIG. 2, the device 10, both its first and second distal crowns 4a and 4b press against the prostatic urethral inner wall 17 and prevent proximal displacement of the IUC; ¶ [0026] When the device 10 is used as shown in FIG. 3 … the crown sill prevents proximal IUC dislocation). 
Nissenkorn incorporates Nissenkorn ‘301 (¶ [0004] U.S. Pat. No. 4,973,301 … incorporated herein by reference). Nissenkorn ‘301 describes an indwelling urethral device wherein the retention member is provided by a part of the proximal end portion preconfigured to be transformable between a linear state for passage through the urethra (col. 4, lines 20-35, an IUC holder 36 containing an IUC 1 is fitted onto the sheath 30 so that its tip 41 fits into the flared portion 35 of the sheath 30. The IUC is then expelled by the obturator 34 from the holder 36 into the sheath 30 and therethrough into the bladder neck 9); and 
a compressed preconfigured state forming a bump on the elongated tubular member for retention thereof within the urethra when the urethral stent in the use position is indwelling (Fig. 1, IUC 1 is located in the urethra with distal crown 4 in an expanded state). 
Nissenkorn prevents a stent from dislodging inadvertently, by anchoring it within the patient’s urethra. One would be motivated to modify Erbey ‘226 and Erbey ‘129 with the retention member of Nissenkorn to securely anchor the stent. Therefore, it would have been obvious to modify Erbey ‘226 and Erbey ‘129 with the retention member of Nissenkorn in order to secure the stent in the patient’s urethra. 
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Erbey ‘226, Erbey ‘129 and Nissenkorn, further in view of Heilman; Carl et al. (US 20160136398 A1).
Regarding claim 7, Erbey ‘226, Erbey ‘129 and Nissenkorn lack a retention member having a twisted preconfigured state. Heilman discloses a method for treating hydrocephalus using a shunt (¶ [0002], [0012], [0096], [0097]), comprising: 
an indwelling device wherein the retention member is provided by a part of an end portion preconfigured to be transformable between a linear state for passage through a lumen and a twisted preconfigured state for retention thereof within the lumen (¶ [0158], The anchoring mechanisms 225 can include one or more configurations, such as, hooks, barbs, expandable arms, petal-like, coil-like, malecot, elliptecot, T-bar features, or the like; ¶ [0192], In the embodiments of FIGS. 21C-E, the shunt 200′ comprises an elliptecot configuration; ¶ [0207] FIG. 32 illustrates an alternative embodiment of the shunt 200 constructed and implanted according to embodiment of FIG. 21E … The anchoring mechanism 229 comprises an elliptecot configuration). 
Heilman demonstrates another shape for an expandable anchor comprising struts or ribs. The twisted shape permits the anchor to be contracted by applying torque as well as axial tension or a compressive tube. A skilled artisan would have been able to modify Erbey ‘226, Erbey ‘129 and Nissenkorn with the twisted preconfigured state of Heilman by twisting or adding torque to Nissenkorn’s malecot shaped anchor. Therefore, it would have been obvious to modify Erbey ‘226, Erbey ‘129 and Nissenkorn with the twisted preconfigured state of Heilman in order to control the anchor with torque. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Erbey ‘226 and Erbey ‘129, further in view of Arora; Billy K. et al. (US 20150359996 A1).
Regarding claim 11, Erbey ‘226 and Erbey ‘129 lack a section with a varying wall thickness (T). Arora discloses a urinary catheter (¶ [0030], [0040] FIG. 3 depicts an example tapered catheter 300); 
comprising an elongated tubular member (¶ [0041], tapered catheter 300 consists of a long, flexible, cylindrical, body or tube); 
wherein the elongated tubular member has a varying wall thickness (T) along the longitudinal axis (L) such that a section of an intermediate portion of the elongated tubular member has a wall thickness (Ta) which is less than the wall thickness (Tb) of any adjacent section of the elongated tubular member (¶ [0043], the primary shaft has an ID3 and OD3 … have the following relationship: OD1 > OD2 > OD3 … ID1 > ID2 > ID3); 
said section of the intermediate portion of the elongated tubular member being configured to be positioned in proximity to urethral sphincter (S) when the device in the use position is indwelling (¶ [0034], The catheter is inserted into the urethra 104; ¶ [0031], the portion of the catheter located predominantly within the urethra (i.e., the shaft) can have a relatively small diameter). 
Arora reduces irritation of the urethral mucosa by employing a primary shaft with a smaller diameter (¶ [0048], [0049]). One would be motivated to modify Erbey ‘226 and Erbey ‘129 with the section with varying wall thickness of Arora to reduce irritation of the urethral mucosa. Therefore, it would have been obvious to modify Erbey ‘226 and Erbey ‘129 with the varying thickness section of Arora in order to minimize irritation of the urethra. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Devonec; Marian	US 20090299488 A1
Bolmsjo, Magnus  et al.	US 20040059304 A1
Bolmsjo, Magnus	US 20040097891 A1
Behan; Niall	US 20110160706 A1
Weisman; Kenneth	US 5176664 A
Davis; Richard C.	US 5718686 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781